Title: To Thomas Jefferson from James Lyle, 5 November 1804
From: Lyle, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Manchester Novr. 5th. 1804
               
               I was over the mountains (at Rock fish) last august & part of Septr., I had promised my self the honor & pleasure of paying you a visit at Montecello but on my return to Charlottsville I understood you were gone to Orrange County, this lessened the pleasure of my trip, not a little.
               When I think on, how much your mind must be engaged with the arduous affairs of Government I am afraid my letters may be troublesome to you, yet I would just beg leave to tell you, that our company were so pressing for remittances to relieve them from embarrassments in Britain, that I have hitherto sent them every shilling I could collect, without retaining my own salary, which leaves a considerable sum due to me. I am now in want of money & am collecting to pay my self. I will be much obliged to you for your assistance; the last I received was 500 dollars in October 1803. I will have the statement carried on from that sent you, ready to forward when I hear of your return to Montecello Most sincerely wishing you every kind of prosperity I am with the greatest Esteem & Regard
               Dear Sir Your Most hue Servt
               
                  
                     James Lyle
                  
               
            